Citation Nr: 1642661	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  13-09 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for atopic dermatitis.  

2.  Entitlement to an initial rating in excess of 10 percent for residual fracture, 1st metatarsophalangeal (MTP) joint, 2nd toe of right foot, with degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to January 1982.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The claim of entitlement to an initial rating in excess of 10 percent for atopic dermatitis is properly before the Board, but will not be adjudicated at this time.  The Unites States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin disorder under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  VA disagrees with the CAVC's decision and has appealed it to the Unites States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.  

Review of the record reflects that the during the claims process, the RO proposed to sever service connection for the service-connected right foot disorder in a December 2012 rating decision.  The Veteran has submitted a statement (see VA FORM 9 from March 2013) regarding the proposed severance, but as of the date of this decision, the proposed severance action has not been taken.  Thus, the matter of severance is thus not now before the Board.  What remains, however, is the claim for an initial rating in excess of 10 percent for residual fracture, 1st MTP joint, 2nd toe of right foot, with degenerative changes.  That claim is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

It is contended that a rating in excess of 10 percent is warranted for residual fracture, 1st MTP joint, 2nd toe of right foot, with degenerative changes.  The Veteran was last examined by VA in November 2010 for this condition.  The Veteran continues to assert that this condition is more than severe than the rating currently assigned.  While the passage of time, in and of itself, does not render an examination too old to make a determination as to the current level of severity, in this case, the Board finds that the passage of six years, in combination with the Veteran's contentions, requires that an updated examination be obtained.

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain updated private and VA treatment records pertinent to the issue on appeal.  

2.  Following completion of the above, afford the Veteran a VA examination, for evaluation of the service-connected residual fracture, 1st MTP joint, 2nd toe of right foot, with degenerative changes.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file.  

The examiner should identify all current symptoms associated with the Veteran's residual fracture, 1st MTP joint, 2nd toe of right foot, with degenerative changes, and the severity thereof.  The examiner should specify whether there is associated atrophy, or weakness, and express an opinion as to the severity of the disability.  

The examiner should specifically report the ranges of motion of the first MTP joint of the right foot, 2nd toe, or whether there is ankylosis.  

The examiner should express an opinion as to whether there is severe painful motion or weakness associated with the Veteran's service-connected residuals of fracture, 1st MTP joint, 2nd toe of right foot, with degenerative changes.  The examiner should opine as to whether the affected toe joint  exhibits weakened movement, excess fatigability, or incoordination; and whether the service-connected disability significantly limits functional ability during flare-ups or when the toe is used repeatedly over a period of time.  

In providing the specific findings noted above, the examiner should, to the extent possible, distinguish the symptoms and effects of the service-connected residual fracture, 1st MTP joint, 2nd toe of right foot, with degenerative changes, from those associated with any other foot disability.  

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.  

3.  Then, readjudicate the claim for an initial rating in excess of 10 percent for residual fracture, 1st MTP joint, 2nd toe of right foot, with degenerative changes.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

